 
 
I 
108th CONGRESS
2d Session
H. R. 4379 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2004 
Ms. Baldwin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the amount which may be excluded from the gross income of an employee for dependent care assistance with respect to dependent care services provided during a taxable year, to adjust such amount each year by the rate of inflation for such year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Working Parents Child Care Relief Act. 
2.Increase of amount which may be excluded from gross income of employee for dependent care assistance and annual adjustment of amount for annual rate of inflation 
(a)Increase of amountSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,000 and inserting $6,000 ($3,000. 
(b)Annual adjustmentSection 129(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(D)Adjustment for inflation 
(i)In generalIn the case of any taxable year beginning in a calendar year after 2005, each amount specified in subparagraph (A) shall be increased by an amount equal to the product of— 
(I)such amount, and 
(II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2004 in subparagraph (B) thereof. 
(ii)RoundingIf any increase determined under clause (i) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
